1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ADDISON ORR,                                       Case No. 2:20-cv-00424-APG-VCF
4                                            Plaintiff                     ORDER
5            v.
6     STATE OF NEVADA,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

12   filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis on this Court’s approved form and attach both an inmate

16   account statement for the past six months and a properly executed financial certificate.

17   Plaintiff has not submitted an application to proceed in forma pauperis on this Court’s

18   approved form and has not attached both an inmate account statement for the past six

19   months and a properly executed financial certificate. (See ECF No. 1). As such, the in

20   forma pauperis application is denied without prejudice. The Court will retain Plaintiff’s

21   civil rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of

22   the filing fee is resolved. Plaintiff will be granted an opportunity to cure the deficiencies

23   of his application to proceed in forma pauperis, or in the alternative, pay the full filing fee

24   for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis,

25   he must file a fully complete application to proceed in forma pauperis on this Court’s

26   approved form and attach both an inmate account statement for the past six months and

27   a properly executed financial certificate.

28          ///
1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
3    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
4           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
5    approved form application to proceed in forma pauperis by a prisoner, as well as the
6    document entitled information and instructions for filing an in forma pauperis application.
7           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
8    order, Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis,
9    on the correct form and attach both an inmate account statement for the past six months
10   and a properly executed financial certificate in compliance with 28 U.S.C. § 1915(a); or
11   (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and the
12   $50 administrative fee).
13          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
14   dismissal of this action may result.
15          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
16   (ECF No. 1-1) but will not file it at this time.
                       3-3-2020
17         DATED: _______________________
18
19                                               UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                   -2-
